MEMORANDUM *
The state trial judge was not confronted with a “bona fide doubt” as to Naylor’s competence to conduct his own defense. See Drope v. Missouri, 420 U.S. 162, 172-73, 95 S.Ct. 896, 43 L.Ed.2d 103 (1975); Pate v. Robinson, 383 U.S. 375, 385, 86 S.Ct. 836, 15 L.Ed.2d 815 (1966). The state court’s conclusion that there was insufficient evidence to compel a competency hearing is not “an unreasonable determination of the facts in light of the evidence *774presented.” 28 U.S.C. § 2254(d)(2). Thus, Naylor’s habeas petition was properly denied. See id.; Torres v. Prunty, 223 F.3d 1103, 1105 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.